436 F.2d 1383
BREWER & BREWER MATERIALS, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 20513.
United States Court of Appeals, Sixth Circuit.
February 17, 1971.

Hugh D. Wait, Columbus, Ohio, John A. Lloyd, Jr., Cincinnati, Ohio on the brief; Stouffer, Wait & Ashbrook, Columbus, Ohio, Frost & Jacobs, Cincinnati, Ohio, of counsel, for petitioner.
Stanley R. Zirkin, N. L. R. B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Elliott Moore, Attorney N. L. R. B., Washington, D. C., on the brief, for respondent.
Before PHILLIPS, Chief Judge, and WEICK and MILLER, Circuit Judges.

ORDER.

1
This case is before the court on the petition to review and set aside the order of the National Labor Relations Board, which is reported at 182 N.L.R.B. No. 119. The Board has filed a cross-application for enforcement of its order.


2
Upon consideration, the court finds that the decision of the Board is supported by substantial evidence of the record considered as a whole.


3
It is ordered that the order of the Board be and hereby is enforced.